DETAILED ACTION
1.	This is in response to communications 05/25/2022. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
2.	Claims  1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Diep et al. (US 9,922,705 B1) and NAM et al. (US 2019/0214067 A1) are the closest prior art of record but they do not teach all the limitations of the claim 1, 8, and 16 (and dependent claims) as detailed in the following:
Regarding independent claim 1 (and dependent claims 2-3), prior art of record teach all limitations of the claims(s) except the prior art of record DO NOT teach or suggest either alone or in combination or, provide motivations for combination for device with operations comprising   “…directing one set of drivers of the multiple drivers to apply a program pulse simultaneously both to the select line coupled to the selector device of a string of the memory array and to the access line coupled to a dummy memory cell of the multiple memory cells of the string with the dummy memory cell being directly adjacent to the selector device in the string, the program pulse being applied directly following completion of a selected erase operation to the string, the selected erase operation including a erase verify procedure…”
Regarding independent claim 8 (and dependent claims 9-15), prior art of record teach all limitations of the claims(s) except the prior art of record DO NOT teach or suggest either alone or in combination or, provide motivations for combination for device with operations comprising   “…applying a program pulse simultaneously both to the select line associated with a SGD of the multiple SGDs of a string of a sub-block of the memory array and to the access line coupled to a dummy memory cell of the multiple memory cells of the string with the dummy memory cell being directly adjacent to the SGD in the string, wherein the program pulse is applied directly following completion of a selected erase operation to the string, the selected erase operation including a erase verify procedure, with memory cells in the string, other than the dummy memory cell being directly adjacent to the SGD, maintained as unselected…”
Regarding independent claim 16 (and dependent claims 17-20), prior art of record teach all limitations of the claims(s) except the prior art of record DO NOT teach or suggest either alone or in combination or, provide motivations for combination for a method of “…applying a program pulse simultaneously both to a select line coupled to the selector device and to an access line coupled to a dummy memory cell of multiple memory cells of the string, with the dummy memory cell being directly adjacent to the selector device in the string, wherein the program pulse is applied directly following completion of a selected erase operation to the string, the selected erase operation including a erase verify procedure, with memory cells in the string, other than the memory cell being directly adjacent to the selector device, maintained as unselected…”
A further search was conducted which failed to yield any prior art. Therefore, the prior art fails to teach or render obvious these limitations taken within the others in the claim.
Based on amendment submitted 05/25/2022, drawing objections (section 6 of previous OA) and claim objections (section 8 of previous OA) are being withdrawn. The drawing amendment 05/25/2022 is being accepted.
Based on spec amendment, title objection is being withdrawn.
Based on applicant’s persuasive argument and claim amendment, previous 112a rejection (section 10, 11 of previous OA) is being withdrawn. 
Based on previous amendments and arguments, all other objections and rejections withdrawn (if any applicable) and the application is in condition for allowance as indicated above.
The Applicants' replies make evident the reasons for allowance, satisfying the "record as a whole" proviso of the rule 37 CFR 1.104(e). The substance of applicants' remarks, filed on 05/25/2022, are persuasive, as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302.14). Specially, since prior art of record do not teach limitations described in details above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSHFIQUE SIDDIQUE whose telephone number is (571)270-0424. The examiner can normally be reached 7:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander George Sofocleous can be reached on (571) 272-0635. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MUSHFIQUE . SIDDIQUE
Primary Examiner
Art Unit 2825


/MUSHFIQUE SIDDIQUE/Primary Examiner, Art Unit 2825